Citation Nr: 1219902	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  12-03 024	)	DATE
	)
	)


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a January 1959 Board of Veterans' Appeals (Board) decision which denied entitlement to service connection for epilepsy.

2. Whether there was CUE in a July 1997 Board decision which denied entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral above the knee (AK) amputations, for the purpose of accrued benefits. 


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from May 1952 to May 1955, and from November 1957 to July 1958. He died in 2006. The Veteran's surviving spouse is the moving party in this case. 

This case has been advanced on the Board's docket. 

These matters come before the Board of Veterans Appeals of the Department of Veterans Affairs (VA), in part following submission of an October 2009 motion alleging clear and unmistakable error in a January 1959 Board decision that denied        service connection for epilepsy. 

In January 2010, the Board originally dismissed the motion for CUE in the    January 1959 Board decision on the basis that the moving party lacked standing to bring the motion. The moving party appealed therefrom to the United States Court of Appeals for Veterans Claims (Court), which issued a June 2011 Memorandum Decision which determined that standing was proper, and remanded this matter back to the Board. The moving party was deemed to have standing on the basis that any reversal of the January 1959 Board decision, provided followed by retroactive assignment of a 100 percent evaluation for a seizure disorder, would then meet the criteria for a current award of DIC benefits under 38 U.S.C.A. § 1318. There was therefore a tenable benefit to be gained for the moving party through deciding the instant motion for CUE, and this conferred standing on the moving party.  

Also now before the Board is a second motion for CUE filed by the moving party's designated representative on her behalf in January 2012. The motion sets forth an allegation of CUE in a July 1997 Board decision which denied entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral above the knee amputations, for the purpose of accrued benefits. 


FINDINGS OF FACT

1. The January 1959 Board decision which denied service connection for epilepsy was not factually flawed or undebatably erroneous. 

2. The appellant was not a party to the July 1997 Board decision. 


CONCLUSIONS OF LAW

1. The January 1959 Board decision which denied entitlement to service connection for epilepsy did not contain clear and unmistakable error. 38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2011).

2. The criteria are not met for jurisdiction to consider a motion for CUE in a           July 1997 Board decision which denied entitlement to compensation under                38 U.S.C.A. § 1151 for bilateral AK amputations, for the purpose of accrued benefits, and the motion is hereby dismissed. 38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1000, 20.1400, 20.1401(b) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.        §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

The Board finds that the duties imposed by the VCAA are inapplicable to the instant case, given that the underlying matters are regarding whether there was CUE in prior adjudicative determinations. The Court has held that the VCAA is not applicable to CUE claims, irrespective of whether the decision in question was issued by the RO or the Board. See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc). See also Parker v. Principi,  15 Vet. App. 407, 412 (2002).

Motion for CUE in January 1959 Board decision

The January 1959 Board decision contested by the moving party denied, amongst other things, a claim for service connection for epilepsy. The Board had determined that the Veteran's epileptic seizure disorder was a condition existing prior to the Veteran's entrance into active service, and furthermore did not undergo in-service aggravation. In its decisional rationale, the Board indicated that the clinical data recorded during service, and other evidence of record, established that epileptic seizures pre-existed service entrance. Further, according to the Board,                      the manifestations of seizures during service were a continuation of the pre-service condition, and the available evidence did not establish increase in pre-service level of disablement such as to demonstrate in-service aggravation. Accordingly,        service connection for epilepsy was denied. 
A final decision issued by the Board is subject to revision on the grounds of CUE. 38 U.S.C.A. § 7111(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1400 (2011). 

The Court has promulgated a three-pronged test used to determine whether CUE was in a prior decision: (1) it must be determined whether either the correct facts,  as they were known at the time, were not before the adjudicator (that is, more than  a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;             (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and                 (3) a determination that there was CUE must be based on the record and the law  that existed at the time of the prior adjudication in question. See Damrel v. Brown,               6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is defined as a very specific and rare kind of error. "It is the kind of error,          of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable." See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The implementing regulations further designate that examples of situations that        are not CUE in a Board decision are (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) the Secretary's failure to fulfill the duty to assist, or; (3) a disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d). CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE. 38 C.F.R.                         § 20.1411(a).

The moving party through her designated representative raises several arguments         in furtherance of CUE in the Board's 1959 decision denying service connection for epilepsy. First, it is argued that the applicable regulation at the time (38 C.F.R.            § 3.63) required clear and unmistakable evidence to rebut the presumption of soundness at service entrance in this case (in the absence of express notation of the claimed condition at service entrance examination), and the Board failed to point to any such evidence. Second, the contention is that even if a seizure disorder genuinely pre-existed military service, then by regulation the Board had to make a determination as to whether there was clear and unmistakable evidence rebutting the presumption of aggravation (38 C.F.R. § 3.63(d)), which the Board did not accomplish. Instead, it is averred, the Board ignored regulatory language providing that "sudden pathological developments involving pre-existing diseases... establish aggravation unless it is shown by clear and unmistakable evidence that there was no increase in severity during service." It is argued that the Board did not meet this burden to rebut the presumption of aggravation. 

Finally, the moving party argues that the Board's January 1959 decision failed to address the provisions of then-applicable 38 C.F.R. § 3.66(a) dealing with line of duty determinations. Review of the service treatment history revealed one service department record in particular which found that the Veteran had a pre-existing epilepsy condition that was aggravated by his service, and that this occurred in the line of duty. The same document also reflects that the Veteran was awarded severance pay on separation from military service. It is contended that under the above regulation, the Board was bound by the in-service line of duty determination. The moving party maintains that the only exceptions to the provisions of section 3.66(a) are those specified under Veterans Regulation 10, and none of those apply  in the instant case.

The applicable law at the time of issuance of the January 1959 Board decision primarily comprises the provisions of 38 C.F.R. § 3.63 (1956), pertaining to service connection, sound condition at the time of entrance into service, aggravation, and natural progress, and cited to in pertinent part below.

Under 38 C.F.R. § 3.63(a), service-connection connotes many factors. In general and fundamentally, it means establishment of the incurrence of injury or disease or aggravation of a preexisting injury or disease resulting in disability coincidentally with the period of active military or naval service. This may be accomplished by the presentation of affirmative facts showing the inception or aggravation of an injury or disease during active service or through the operation of statutory or regulatory  presumptions.    

The presumption of soundness is set forth at 38 C.F.R. § 3.63(b). Under that regulation, every person employed in active service shall be taken to have been in
sound condition when examined, accepted and enrolled for service except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to acceptance and enrollment and was not aggravated by such service. Relative to notation at enlistment, only those defects, infirmities and disorders recorded at the time of examination are to be considered as noted.

It is provided under 38 C.F.R. § 3.63(d) that "clear and unmistakable" means
 obvious or manifest. Accordingly, evidence which makes it obvious or manifest, that the injury or disease under consideration existed prior to acceptance and enrollment for service will satisfy the requirements of the statute. The requirement of the law is that claims to which the above-cited presumptions apply be denied only on the basis of evidence which clearly and unmistakably demonstrates that the disease did not originate in service, or, if increased in service, was not aggravated thereby.

The presumption of aggravation is set forth in relevant part at 38 C.F.R. § 3.63(h), providing that injury or disease, apart from misconduct disease, noted prior to service or shown by clear and unmistakable evidence, including medical facts and principles, to have had inception prior to enlistment will be conceded to have been
aggravated where such disability underwent an increase in severity during service unless such increase in severity is shown by clear and unmistakable evidence, including medical facts and principles, to have been due to the natural progress of the disease. Aggravation of a disability noted prior to service or shown by clear and unmistakable evidence, including medical facts and principles, to have had inception prior to enlistment may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of such disability prior to, during and subsequent to service. Sudden pathological developments involving pre-existing diseases such as hemoptysis, spontaneous pneumothorax, perforation of gastro-duodenal ulcer, 
coronary occlusion or thrombasis, cardiac decompensation, cerebral hemorrhage, and active recurrent rheumatic fever occurring in service establish aggravation unless it is shown by clear and unmistakable evidence that there was no increase in severity during service. Recurrences, acute episodes, symptomatic fluctuations, descriptive variations and diagnostic evaluations of a preservice injury or disease during service or at the time of discharge are not to be construed as establishing increase of disability in the absence of sudden pathological development or advancement of the basic chronic pathology during active service such as to establish increase of pre-existing disability during service.


It is provided further under 38 C.F.R. § 3.63(k), in pertinent part, that a pre-existing
injury or disease will be considered to have been aggravated by active military or naval service where there is an increase in disability during active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

Also, another regulation cited to by the moving party in furtherance of the alleged CUE is 38 C.F.R. § 3.66(a) (1956), which provides in relevant part that a disabling
condition for which compensation is claimed, shall have been incurred in line
of duty, except in cases where a right to compensation is preserved by Veterans
Regulation 4. The records of service departments will be accepted in determining line of duty status of diseases and injuries, unless considerations set forth in paragraph VIII, Veterans Regulation 10, as amended by Public Law 439, 78th Congress, and the legal presumptions of the various laws may warrant a different
finding. Any evidence which is properly admissible or acceptable according to
the practice of the Veterans' Administration, and which is of a nature competent to demonstrate that the incurrence of disability was or was not in line of duty, according to conditions specified in paragraph VIII, Veterans Regulation
10, as amended by Public Law 439, 78th Congress, may be used as a basis for adjudications, despite any official military or naval record with respect to manner of incurrence.  These determinations will be made by the officials of the Veterans' Administration charged with the responsibility of deciding claims for monetary or other benefits in the administration of laws in which line of duty is a factor.

The Board now recounts the extent of the evidence before it in January 1959, at the time of the prior Board decision that has been challenged.

The Veteran's November 1957 service entrance examination prior to his second period of active duty service from November 1957 to July 1958 does not identify any specific existing medical condition. 
A February 1958 in-service clinical record indicating evaluation by a neurologist states that the Veteran was seen over the previous week for evaluation of "seizures." On one morning in January 1958 the Veteran was dressing himself by his bedside when he suddenly "blacked out." He recovered his senses approximately 10 or 15 minutes later and remembered his barracks mates and the ambulance driver shaking him. He was told by his barracks mates that he had just collapsed. There was no convulsive episode, no tongue biting, injury to himself or incontinence. The Veteran did not have any aura or warning that he was passing out. The Veteran related an incident occurred while with his girlfriend at the time, and described similar circumstances approximately one-year ago when while sitting in his girlfriend's living room he suddenly blacked out. He was told by his girlfriend that he merely became limp in the chair, but had no convulsions. He had had no difficulty since that time until the more recent episode. Prior to the pre-service episode of syncope, he denied headaches, fits, convulsions, momentary losses of consciousness, vertigo, numbness, weakness, tremors, visual disturbances, or injuries of any kind. Family history was negative for nervous, mental, neurological disorders, and epilepsy.    The clinical impression, following physical examination, was no central nervous system or peripheral nervous system disease found. It was stated that from the history of this condition it did not appear to be epilepsy, but could very well be a vasodepressor response.
 
The report of a March 1958 medical examination for purpose of review by the Physical Evaluation Board indicates the presence of "epilepsy, grand mal, mild, unchanged." 

An April 1958 Medical Board report indicates a diagnosis of epilepsy, grand mal, mild, unchanged. The condition had been manifested by two convulsive spells and two electroencephalograms showing generalized spike wave discharges. The report further stated that the Veteran was incapacitated for further military service because of this diagnosis. The degree of disability for military service was listed as partial, permanent. It was recommended that the Veteran's case be presented to the Physical Evaluation Board. An accompanying physical exam report from a military neurologist states that the Veteran had done well on a course of anticonvulsive medications. It was further noted that available evidence indicated that the Veteran's first convulsive disorder occurred approximately one  year prior to admission, when he was a civilian. It was felt that the illness had not progressed more than the expected course of the disease would indicate, therefore, it was definitely felt that this was an existing prior to service (EPTS) condition. 

The July 1958 report of the Physical Evaluation Board indicates that one of the diagnosed conditions at discharge was "Epilepsy, grand mal. Line of duty: Yes  (Not PR) EPTS, Aggravated by service." The nature of disposition was a separation from military service with severance pay with 30 percent disability due to the above-diagnosed condition.

Thereafter, following service, on a September 1958 private psychiatrist's evaluation, the Veteran recounted as to medical history, in part, that he had his first fainting "spell" in October 1957 when he was at a girlfriend's home watching television and he had just fainted, but the treating physician called it epilepsy and prescribed some medicine, which undoubtedly was sodium dilantin which he took regularly from that time on. Further, according to the Veteran when he joined the Air Force he did not tell them about this prior episode because they did not ask him, however, in February 1958 he had another period of losing consciousness while in the barracks and it was at this time that they found him with his sodium dilantin capsules and realized he probably had another epileptic seizure. Soon afterwards, they found him in his car in a ditch and again concluded that he had had another seizure, ultimately leading to his medical discharge. The diagnosis given upon further evaluation was epileptic, with a schizoid type of personality. 

The Veteran also underwent a September 1958 VA neuropsychiatric examination. The medical history was recounted, including that the Veteran had experienced a "blackout" in January 1958, and a second attack a short time later. From February 1958 to July 1958, he was a patient in a hospital under observation, during which time he had no seizures and had had none since February 1958. The diagnosis given was epilepsy, grand mal, without psychosis, competent. It was observed that the disorder was controlled in the absence of alcoholics and with anticonvulsive drugs. 

On the whole, evaluating the evidence carefully in light of the law at the time of        the January 1959 Board decision denying service connection for epilepsy,              the Board presently does not find CUE therein. 

As to the first allegation of CUE raised by the moving party, the Board considers the statement of error that the prior decision failed to apply the standard of clear and unmistakable evidence in order to rebut the presumption of soundness in this case. The requirement of clear and unmistakable evidence to rebut the presumption of soundness, for a condition not noted upon service entrance, was a settled matter of law as of the prior decision. See 38 C.F.R. § 3.63(b) (1956). The Veteran's diagnosed condition of epilepsy was not noted on a November 1957 service entrance examination. It follows that clear and unmistakable evidence was required to rebut the presumption of soundness. The term "clear and unmistakable" is defined as obvious or manifest. 38 C.F.R. § 3.63(d). 

The Board presently finds that there was evidence to meet this evidentiary standard. When the Veteran first experienced a seizure during service in February 1958,             he afterwards gave an account of an identical episode one-year previously.             Initial medical evaluation was inconclusive, but later diagnosis confirmed the presence of epilepsy. Moreover, post-service psychiatric evaluation also denoted a seizure episode pre-existing service (this time reportedly in October 1957, but still prior to service entrance), followed by a prescription of sodium dilantin. Thus,     the Board had before it in January 1959 competent evidence in the form of the Veteran's own report no less, indicating he had experienced epileptic seizures prior to entrance into his second period of active duty service. On these grounds, there was sufficient basis to manifestly show pre-existing epileptic seizures. There were plausible grounds to meet the clear and unmistakable evidence standard. To find otherwise would be to raise disagreement with how the Board weighed and evaluated the facts in this case, a practice that cannot formally constitute CUE.       The Board decision's lack of express citation to the clear and unmistakable evidence standard is not dispositive, as the standard was still properly applied on a reasonable interpretation of the case circumstances.   

The second theory of CUE stated by the moving party is that assuming there was clear and unmistakable evidence to rebut the presumption of soundness, the Board did not properly consider the presumption of aggravation. The presumption of aggravation provides that "a pre-existing injury or disease will be considered to  have been aggravated by active military or naval service where there is an increase in disability during active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." See 38 C.F.R. § 3.63(k).   It is alleged that the Board's decision did not meet the burden of rebutting the presumption of aggravation, given the symptomatology noted during service.

It is determined that the Board's January 1959 decision comported with the requirement of rebutting the presumption of aggravation. There is no definitive showing of an increase in severity of the Veteran's pre-existing epilepsy disorder from his service records. Essentially, there was a single instance of a seizure in February 1958, followed by no recurrences after he was administered anticonvulsive medication. There was no increase in symptomatology associated with the February 1958 seizure compared to prior episodes, as the Veteran though having sustained an episode of syncope, appears to have recovered immediately thereafter. The Veteran made reference post-service to an auto accident in   February 1958 that involved a second in-service seizure, but this is not documented anywhere in service records. The Veteran's symptoms cannot be said to have objectively worsened, and thereby been presumed to have undergone aggravation. An in-service military neurologist made a similar conclusion, that the condition   had not worsened during service.

The moving party cites favorably to 38 C.F.R. § 3.63(h) that "sudden pathological developments" involving pre-existing diseases would establish aggravation unless shown to the contrary there was no increase in severity in service. It is questionable however, whether a single episode of a "black-out" in February 1958 was as severe as suggested by the term "sudden pathological development," which per the regulation is exemplified by such severe instances as hemoptysis, spontaneous pneumothorax, or cardiac decompensation. Rather, another provision of section 3.63(h) better applies, which is that "[r]ecurrences, acute episodes, symptomatic fluctuations, descriptive variations and diagnostic evaluations of a preservice injury or disease during service or at the time of discharge are not to be construed as establishing increase of disability in the absence of sudden pathological development or advancement of the basic chronic pathology during active service such as to establish increase of pre-existing disability during service."                   The Veteran's case appears to fall within this category in which there was an episodic recurrence, or symptomatic fluctuation of a condition but without advancement of the basic chronic pathology. Here, the January 1959 decision did discuss even if in limited detail that there was sufficient competent evidence rebutting the presumption of aggravation. 

As to the third allegation of CUE, the moving party states that pursuant to 38 C.F.R. § 3.66(a) dealing with line of duty determinations, the Board in January 1959 was bound by the finding of the service department that the Veteran's seizure disorder was aggravated by service. On present review of application of section 3.66 to this case, the Board does not reach such a conclusion. This provision regarding "line of duty" is considered to encompass whether a claimed injury or disease was within the scope of the claimant's military service, as opposed to while not serving with an assigned unit or otherwise due to willful misconduct. There is no question of fact that the Veteran's seizure in February 1958 was within the scope of his duty.          The question of whether he materially aggravated a pre-existing disability, however, is an entirely different matter. Even taking the broad interpretation of section 3.66 that the moving party does, which is that section 3.66 pertains to adjudication of matters of in-service incurrence or aggravation, the Board ascertains another limitation with its application in the provision that "[t]he records of service departments will be accepted in determining line of duty status of diseases and injuries, unless ...the legal presumptions of the various laws may warrant a different finding" (emphasis added). In this case, both the legal presumption of sound condition and presumption of aggravation are effectively rebutted by the evidence for reasons addressed above, therefore application of the law actually governing service connection warrants a different outcome from that stated by the July 1958 Physical Evaluation Board report. Nor is there any legal provision outside of section 3.66 which mandates that the Board is bound by the determination of the Physical Evaluation Board insofar as in-service aggravation, or provides that an award of military severance pay would necessarily warrant an award of service connection upon VA adjudication. As such, had the Board addressed section 3.66         it still would have not had a material outcome to this case.

In summary then, the Board does not find CUE in the January 1959 Board decision on any of the theories raised, those of failure to apply the presumption of soundness, inapplication of the presumption of aggravation, and inapplication of the law governing line of duty determinations. 

In the absence of any basis to ascertain legal error in the Board's January 1959 decision that denied service connection for epilepsy, the moving party's motion for CUE must be denied. 
Motion for CUE in July 1997 Board decision

The Veteran's surviving spouse, through her designated representative, also raises a motion for CUE in a July 1997 Board decision that denied compensation under     38 U.S.C.A. § 1151 for bilateral above the knee amputations, and the averred basis upon which such a claim is brought is for accrued benefits.

By way of reference, section 1151 under VA law provides that when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.358(a) (2011). 

The applicable law regarding accrued benefits provides that, upon the death of          an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not more than two-years prior to the last date of entitlement. See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). An amendment to         38 U.S.C.A. § 5121 removed the two-year restriction upon payment of accrued benefits, providing that a claimant may recover the full amount due prior to the date of the veteran's death. This amendment applies only to deaths occurring on or after the date of enactment, which was December 16, 2003. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).

An application for accrued benefits must be filed within one year after the date of the veteran's death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). See also           Smith v. Brown, 10 Vet. App. 330, 333 (1997).

A claim for death pension or dependency and indemnity compensation by a surviving spouse shall include a claim for any accrued benefits. 38 C.F.R.                    § 3.1000 (c); see also 38 C.F.R. § 3.152(b).

The Board must address the preliminary matter of jurisdiction to consider the moving party's motion for CUE.

Originally, a July 1997 Board decision considered and denied a claim for compensation under 38 U.S.C.A. § 1151 for a bilateral lower extremity amputation. This decision became final absent an appeal filed to the Court. See 38 U.S.C.A.                  § 7104.

When the Veteran passed away in 2006, his surviving spouse filed in March 2006 VA Form 21-534 (formal application for VA death benefits), which as indicated is understood to include an application for accrued benefits.

The readily apparent limitation which the Board finds with the motion for CUE          is that there never was any prior Board decision adjudicating entitlement under              38 U.S.C.A. § 1151 specifically for accrued benefits purposes. The original       section 1151 claim was decided in June 1997, and was a wholly settled matter at  the time of the Veteran's death. Accrued benefits decisions are only necessary where there is an undecided issue pending at that time of the veteran's death, which is not the case at present.

Consequently, there is nowhere a final Board decision under section 1151                  for accrued benefits purposes which the Veteran's surviving spouse may revisit through her CUE motion. The Board never considered the claim as one for accrued benefits, but as an original one for section 1151 compensation during the Veteran's lifetime. The applicable regulation under 38 C.F.R. § 20.1401 is clear in defining an "issue" amenable to filing a CUE motion as "a matter upon which the Board made a final decision." Since there is no final decision regarding accrued benefits here,        a CUE motion addressing the same cannot be addressed. 

The Board has no appellate jurisdiction over the matter of CUE for an issue not the subject of a prior Board decision, and hence the moving party's motion for CUE must be dismissed. 

It is further observed that had the surviving spouse attempted to bring a motion for CUE in the July 1997 Board decision that denied section 1151 compensation other than under a theory of entitlement to accrued benefits, the surviving spouse could not have done so for lack of standing. It is provided under 38 C.F.R. § 20.1400(a) that a motion for CUE in a final Board decision may be brought by the Board, or     "a party" to that decision. Further provided under 38 C.F.R. § 20.1401(b) is that "[a]s used in this subpart, the term 'party' means any party to the proceeding before the Board that resulted in the final Board decision which is the subject of a motion under this subpart" (emphasis added). The Veteran's surviving spouse was not a party to the original July 1997 Board decision denying section 1151 benefits.        Only the Veteran himself was a party to that decision. The surviving spouse cannot now legally file a CUE claim with the July 1997 Board decision in the capacity as a survivor. See Haines v. West, 154 F.3d 1298, 1301 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1249 (1999). 

Nor for that matter does the instant CUE motion fall within the ambit of the            very first CUE motion adjudicated above (that contesting a January 1959 Board decision denying service connection for epilepsy), whereby the moving party was conferred standing even though she was never a "party" to the original                January 1959 Board decision. In that earlier matter, the Court issued a June 2011 Memorandum Decision determining that standing was proper, the reason being that any reversal of the January 1959 Board decision, provided followed by retroactive assignment of a 100 percent evaluation for a seizure disorder, would then meet the criteria for a current award of DIC benefits under 38 U.S.C.A. § 1318 (which is awarded, in part, based on at least 10 consecutive years of service-connected disability rated at 100 percent). As the moving party elsewhere has a pending claim for DIC under 38 U.S.C.A. § 1318, there was some tenable benefit to be gained for the moving party through deciding that first motion for CUE -- and therefore, a reason to confer standing. By contrast, in the instant case, the appellant and her representative have never indicated that they are filing CUE in the July 1997 Board decision for the purposes for DIC.  


According, the motion for CUE in the July 1997 Board decision is hereby dismissed.


ORDER

There was no CUE committed in the January 1959 Board decision which denied entitlement to service connection for epilepsy.

The motion for CUE in a July 1997 Board decision which denied entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral above the knee amputations, for the purpose of accrued benefits, is dismissed. 



                       ____________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



